Title: Instruction to Virginia Delegates in re Guards for Public Buildings, [20 June] 1783
From: Virginia General Assembly
To: Virginia Delegates


[20 June 1783]
General Assembly begun and held at the City of Richmond on Monday the fifth Day of May in the year of our Lord 1783
An Act directing the enlistment of Guards for the public prison & Stores
Whereas it is necessary that proper Guards should be kept at this time over the public prison and certain places where public Stores are deposited and it is meant by this Assembly to take measures for relieving the militia from such Duty as soon as possible Be it therefore enacted that it shall and may be lawful for the Governor with Advice of Council to cause as many men not exceeding twenty five with proper Officers to be enlisted as Guards for public Service as he the said Governor with advice of Council may deem necessary and may retain the same in Service so long as the public exigencies may require Provided always that if the Delegates representing this State in General Congress shall on application procure such a number of the soldiers of the line of this State enlisted for three years in the Continental Army as may be sufficient for the purposes aforesaid then the said Guards and Officers enlisted to command the same shall be discharged

1783 June 20
June 20th 1783
Passed the House of Delegates
Passed the Senate
John Beckley CHD
Will Drew CS
A true Copy Teste
John Beckley CHD
